DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 9/22/2020.  Currently claims 1-20 are pending and claims 1, 9, and 16 are independent. 
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2021 and 2/14/2022 appear to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (USPGPUB 2019/0222885) in view of Sun (CN 110298637 A)
Regarding claims 1, 9, and 16, Cho disclose an in-vehicle system comprising: a transceiver system for being positioned in a first vehicle, the transceiver system being configured to enable communication with one of a surrounding infrastructure and a In an aspect of the present disclosure, each of the plurality of connected vehicles is equipped with one or more ultra-wideband (UWB) transceivers for determining the proximity information of other nearby connected vehicles); and transmit the received first information to one a display in the first vehicle, the surrounding vehicle, and the surrounding infrastructure (Cho ¶9 - In another aspect of the present disclosure, the electronic display means of each connected vehicle may include an internal display disposed inside the connected vehicle or an external display disposed outside the connected vehicle for reproducing the one or more advertisement contents). 
Cho lacks a vehicle controller for being positioned in the first vehicle, the vehicle controller being programmed to: transmit an electronic request, via the transceiver system, to a Customer Relationship Manager (CRM) server; receive first information corresponding to the electronic request from the CRM server.
Sun, from the same field of endeavor, teaches a vehicle controller for being positioned in the first vehicle, the vehicle controller being programmed to: transmit an electronic request, via the transceiver system, to a Customer Relationship Manager (CRM) server; receive first information corresponding to the electronic request from the CRM server (Sun Pg. 4 - a customer management system according to an embodiment of the present invention. The system can be integrated on the intelligent terminal or other processing device (e.g., server), wherein the terminal device can be…a vehicle-mounted device).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the connected vehicle 
Regarding claims 2 and 10, Cho in view of Sun disclose an in-vehicle system comprising: a transceiver system for being positioned in a first vehicle, the transceiver system being configured to enable communication with one of a surrounding infrastructure and a surrounding vehicle to the first vehicle (Cho ¶15 - In an aspect of the present disclosure, each of the plurality of connected vehicles is equipped with one or more ultra-wideband (UWB) transceivers for determining the proximity information of other nearby connected vehicles).
Sun further teaches the first information corresponds to a one of a sales report, sales lead, sales contact (Sun - the client management system comprises checking in client module 110, a customer information module 120 and client maintenance module 130, wherein the client reporting module 110 for reporting the client selected real estate, customer name, mobile phone number and other reporting information, client information module 120 for recording the state information reporting client, wherein the client state report comprises the report, the house, subscribe, signed and cancel such state information, client maintenance module 130. for viewing customer buying dynamically, client contacts).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the connected vehicle methodology/system of Cho by including the vehicle mounted customer techniques of Sun because Sun discloses it “The invention is to develop a client management system for intelligent mobile terminal, the MVP design mode rendering the display data, the broker can conveniently and quickly by the invention contact client, maintaining customer relationship (Sun Pg. 4)”.   Additionally, Cho further details that “Additionally, the advertisement system 200 in the connected vehicle 101 may optionally include one or more databases comprising a database of…profiles of drivers, users, or owner of the connected vehicle 101 (Cho ¶74)” so it would be obvious to consider including the additional vehicle mounted customer techniques that Sun discloses because it would enable the convenient display of profile/user information.  
Regarding claims 3 and 11, Cho in view of Sun discloses the transceiver system is one of a vehicle to everything (V2X) transceiver system, a WIFI system, or a cellular based system (Cho ¶71 -  Further, in an aspect of the present disclosure, the communication unit 235 of the advertisement system 200 may be configured to include various transceivers that are needed for communicating with other connected vehicles 101 or structures 103. For example, the wireless technologies such as Wi-Fi or other vehicular communication technologies, e.g., vehicle to vehicle (V2V), vehicular ad hoc networks (VANETs), or the like may be used for communications between the connected vehicles 101 or between the connected vehicles 101 and the structures 103. In one implementation, V2V may be used between the connected vehicles 101, which is an automobile technology designed to allow automobiles to communicate with each other and is designed to use a region of 5.9 GHz band, and Wi-Fi may be used for communications between the connected vehicles 101 and the structures 103).
Regarding claims 4, 12, and 17, Cho in view of Sun discloses a camera positioned on the first vehicle and being programmed to capture an image of a code on the surrounding vehicle, the code being indicative of a request of second information for a desired service or good for a vehicle occupant in the surrounding vehicle (Cho ¶106 - At S521, the visual advertisement content on the external display of the first connected vehicle is detected by the second connected vehicle. By way of example, the visual advertisement may be recognized and/or detected by one or more cameras mounted on the second connected vehicle in conjunction with image processing software. Certain identification information embedded in the visual advertisement content such as a QR code for the advertisement content, vehicle identification number, etc. may be used for identifying the visual advertisement content. The identification information may further include, but not limited thereto, information on a specific advertisement content, advertiser, an advertisement duration, a preferred location profile, etc.).
Regarding claims 5, 13, and 18, Cho in view of Sun discloses the vehicle controller is further programmed to process the captured image of the code to determine the desired service or good that is being requested by the vehicle occupant in the surrounding vehicle (Cho ¶123 - In an aspect of the present disclosure, the identification information 709 of the advertisement content 707 may include a quick response (QR) code, a vehicle identification number, an advertiser information, or the like for identification purposes).  
Regarding claims 6, 14, and 19, Cho in view of Sun discloses the vehicle controller is further programmed to transmit a message, via the transceiver system, to the CRM server to request the second information from the CRM server (Cho ¶65 - Also, in the example, the one or more connected vehicles 101 are each configured to collect and send to the one or more servers 107 identification information of the connected vehicles, such as vehicle identification number, user, driver or owner information). 
Regarding claims 7, 15, and 20, Cho in view of Sun discloses the vehicle controller is further programmed to transmit the second information, via the transceiver system, to the surrounding vehicle such that the surrounding vehicle provides the second information on a display positioned thereon (Cho ¶9 - In another aspect of the present disclosure, the electronic display means of each connected vehicle may include an internal display disposed inside the connected vehicle or an external display disposed outside the connected vehicle for reproducing the one or more advertisement contents) or to a mobile device belonging to the vehicle occupant in the surrounding vehicle (Cho ¶123 -  the passer-by person 713 may obtain identification information 709 in the advertisement content 707 using his or her mobile device 711 and input the obtained identification information 709 into a predetermined website or an application on the mobile device 711).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (USPGPUB 2019/0222885) in view of Sun (CN 110298637 A) further in view of Ackerman et al. (CA 3087506 A1)
Regarding claim 8, Cho in view of Sun discloses an in-vehicle system comprising: a transceiver system for being positioned in a first vehicle, the transceiver system being configured to enable communication with one of a surrounding infrastructure and a surrounding vehicle to the first vehicle (Cho ¶15 - In an aspect of the present disclosure, each of the plurality of connected vehicles is equipped with one or more ultra-wideband (UWB) transceivers for determining the proximity information of other nearby connected vehicles).
Cho in view of Sun lacks the vehicle controller is further programmed to perform facial recognition on a vehicle occupant in the first vehicle and to enable the vehicle occupant to receive the first information at the first vehicle based on a facial recognition of the vehicle occupant matching a predetermined facial image of the vehicle occupant.
Ackerman, from the same field of endeavor, teaches the vehicle controller is further programmed to perform facial recognition on a vehicle occupant in the first vehicle and to enable the vehicle occupant to receive the first information at the first vehicle based on a facial recognition of the vehicle occupant matching a predetermined facial image of the vehicle occupant (Hodge ABS - Rideshare cars operate within a network and each includes a car-camera device which allows each car driver to communicate with each other. The car-camera device uses object and facial recognition software to locate objects, people, sounds, QR codes and gestures, inside and outside the car and responds accordingly, providing a corrective action. The car-camera devices perform functions to ensure that both riders and drivers of rideshare services and drivers of car- share services are safe and can communicate with each other, before, during, and after a ride or drive).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the connected vehicle methodology/system of Cho by including the vehicle sharing techniques of Ackerman because Ackerman discloses it “The system verifies 1204 the rider, using facial recognition to confirm that the rider's profile stored by the system matches his or her face (Ackerman Pg. 23)”.   Additionally, Cho further details that “Additionally, the advertisement system 200 in the connected vehicle 101 may optionally include one or more databases comprising a database of…profiles of drivers, users, or owner of the connected vehicle 101 (Cho ¶74)” so it would be obvious to consider including the additional vehicle sharing techniques that Ackerman discloses because the facial recognition component would add increased and improved data with respect to user identifications.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Altman (WO 2018211488 A1)
Akama (US 9974100 B2)

2017 Ninth International Conference on Ubiquitous and Future Networks (ICUFN), 2017, pp. 122-125, doi: 10.1109/ICUFN.2017.7993760 [online], [retrieved on 2022-03-15]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/7993760?source=IQplus >

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624